DETAILED ACTION
This is an Office action based on application number 16/914,956 filed 29 June 2020, which in a continuation of application number 15/326,856 (now abandoned) filed 17 January 2017, which is a national stage entry of PCT/US2015/041120 filed 20 July 2015, which claims priority to US Provisional Application No. 62/026,198. Claims 31-37 are pending. Claims 1-30 are canceled.
Amendments to the claims, filed 25 April 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to the specification, made of record in the previous Office action, for failing to provide proper antecedent basis to all the limitations of claim 24 is withdrawn due to Applicant’s cancellation of claim 24.
The objection to claim 33, made of record in the previous Office action, is withdrawn due to Applicant’s amendment.
The 35 U.S.C. §112(b) rejection of claims 31-37, made of record in the previous Office action, is withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US Patent Application Publication US 2006/0179749 A1) (Brandt) in view of Franklin et al. (US Patent Application Publication No. US 2011/0173910 A1) (Franklin), and Husemann et al. (US Patent No. 6,720,399 B2) (Husemann).

Regarding instant claim 31, reference is made to FIG. 1A and FIG. 2 of Brandt, reproduced below:

    PNG
    media_image1.png
    296
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    274
    media_image2.png
    Greyscale

	Brandt discloses roofing system <30> comprising a roof deck <32> having an insulation board <34> disposed thereon; a high density board <10> positioned on the insulation board <34>; and a water-protective layer or membrane disposed on top of the high density board <10> (FIG. 2; paragraph [0045]).
	Brandt further discloses that said high density board <10> includes a cellular body <11> having a planar shape with first planar surface <12> and second planar surface <14>; a facer <23> attached to first planar surface <12>; and a facer <22> attached to second planar surface <14> (FIG. 1; paragraphs [0024-0027]).
	Said cellular body including a polyurethane or polyisocyanurate cellular structure is construed to meet the claimed is construed to read on the claimed foam layer. Brandt further discloses that the density of body <11> is greater than 2.5 pounds per cubic foot (paragraph [0030]).
	Brandt further discloses that the facers include a variety of materials inclusive of aluminum foil, cellulosic fibers, reinforced cellulosic fibers, craft paper, coated glass fiber mats, uncoated glass fiber mats, chopped glass, and combinations thereof (paragraph [0026]).
	Brandt further discloses that the construction boards are readily usable/combinable with hot-melt adhesives during the operation of the intended use/installation of said boards (paragraph [0066]).
	Brandt does not explicitly disclose that the high density board is adhesively secured directly to the insulation layer through a single layer of cured polyacrylate adhesive.
	However, Franklin discloses composite roofing boards comprising at least a polyurethane foam substrate sandwiched between two layers; and a polymeric adhesive that allows for quick and easy attachment of the board to a structural roof deck or other element within the roofing system (paragraph [0028]). Franklin further discloses that the polymeric adhesive is inclusive of a pressure-sensitive thermoplastic hot-melt adhesive, such as an acrylate polymer adhesive (paragraph [0028]).
	Further, Husemann discloses UV-crosslinkable acrylic hotmelt PSAs (Title). Husemann teaches that in order to increase the cohesion of acrylic polymer PSAs, said PSAs are crosslinked, wherein UV crosslinking of said polymers equates to curing of said polymers (col. 1, lines 20-25). Husemann further discloses specific acrylic hotmelt adhesives that can be processed very effectively in a hot melt process and can be crosslinked very effectively (col. 3, lines 37-42).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to apply the adhesive of Franklin to the construction boards of Brandt. The motivation for doing so would have been that Brandt establishes that the construction boards are readily combinable of hot-melt adhesives; furthermore, Franklin discloses that a thermoplastic hot-melt adhesive, such as an acrylate polymer adhesive allows for quick and easy attachment of the board to a roof deck or other element within the roofing system. Furthermore, it would have been obvious to specifically use the cured adhesive of Husemann because said adhesive can be processed effectively in a melt process and can be crosslinked very effectively to impart increased cohesion.

Regarding instant claim 32, Brandt further discloses that the facers <22> and <23> are of the same materials inclusive of coated glass fiber mats (paragraph [0026-0027]).

Regarding instant claims 33-34, Franklin further discloses the adhesive layer having a thickness of 0.025 mm to 0.51 mm thick (paragraph [0028]) (i.e., 25 µm to 510 µm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 35, Brandt discloses the high density board <10> comprising facers <22> and <23> adjacent to cellular body <11>, as cited above.
	The limitation “where said first and second facers are attached to said foam layer by virtue of depositing a developing foam on said first facer layer and applying the second facer layer to the developing foam rises” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed joining process and given that Brandt meets the requirements of the claimed structure (i.e., a facer directly adjacent to a cellular body, Brandt meets the requirements of the instant claim.

Regarding instant claim 36, Brandt in view of Franklin and Husemann disclose the roof system as set forth in the rejection of claim 31, above. The exhibited attachment of the high density board <11> to the insulation board <34> is construed to involve a mating process as required by the claim.

Regarding instant claim 37, Brandt in view of Franklin and Husemann disclose the roof system as set forth in the rejection of claim 31, above. Husemann further discloses that the polyacrylate composition is cured using UV radiation (Title).
	Alternatively, the method by which the polyacrylate composition is at least partially cured is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed curing process and given that the prior art combination meets the requirements of the claimed structure (i.e., a polyacrylate layer that is at least partially cured), the prior art combination meets the requirements of the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejection of claims 31-37, the rejection is maintained because Applicant’s arguments are unpersuasive.
Applicant traverses the combination of prior art references to obviate the claimed structure. Specifically, Applicant argues the merits of the limitation reciting a cured polyacrylate adhesive. Applicant contends that both polyacrylate adhesives and cured polyacrylate adhesives are known in the art, and that the skilled artisan would understand that certain attributes of the polyacrylate adhesive are lost upon curing. Therefore, Applicant concludes that even though Husemann teaches curing or crosslinking a polyacrylate adhesive, this teaching does not offer the requisite predictability to use this pressure-sensitive adhesive in a roofing system. Applicant points out that Husemann does not even contemplate the use of the adhesive in a construction environment. Applicant further argues that Franklin details roofing as a special situation where large windspeeds create wind uplift, and therefore the adhesive properties of the adhesive being used within a roofing system must be sufficient to withstand wind uplift. Furthermore, Applicant argues that roof construction presents unique situations where installation of the roof system can take place over a wide temperature range, and the adhesive used must have sufficient tack, especially at lower temperatures. Applicant contends that the crosslinked polyacrylate adhesive would have these requisite properties. Further, Applicant contends that Husemann contemplates a tape, and a skilled artisan would understand that said tape includes a backing; therefore, Applicant concludes that the only way a tape can secure a roofing system to an insulation board would be through the use of a two-way tape. Such a use of a two-way tape, Applicant argues, would not meet the limitation of the insulation layer being directly adhered to the high-density construction boards through a single layer of polyacrylate adhesive.
	Applicant’s arguments are unpersuasive. First, as the to the failure of the prior art to suggest the use of a crosslinked polyacrylate adhesive, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In the instant case, the argument that the crosslinked adhesive of Husemann would be insufficient to perform as a roofing adhesive is not supported by reasoned argument and evidence commensurate in scope with the claims. As stated in the prior art rejection above, one of ordinary skill in the art would be readily motivated to at least partially crosslink a polyacrylate adhesive in order to improve the cohesion strength of the adhesive. Nothing Applicant has presented persuasively argues that at least partially crosslinking the polyacrylate adhesive of Franklin to increase the cohesive strength of the adhesive would necessarily render the adhesive inadequate of its intended roofing use. Applicant’s argument that a crosslinked adhesive would have different properties to render it inadequate for a roofing use is merely conclusory.
Further, as to Applicant’s argument that the adhesive of Husemann fails to disclose properties necessary for a roofing adhesive, it is noted that the features upon which applicant relies (i.e., sufficient strength to withstand wind uplift and sufficient tack over a range of installation temperatures) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, as discussed above, Applicant has offered merely conclusory statements that such a cured adhesive would not have the necessary properties to adequately perform in roofing situations.
	Finally, as to Applicant’s position that Husemann discloses a tape structure that would teach away from the claimed features of insulation layer directly secured to a construction board through a single layer of cured polyacrylate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the Husemann reference is not relied upon to disclose the entirety of a tape structure and to incorporate said tape structure into the roofing system of Brandt. Rather, Husemann is relied upon to teach that UV-crosslinkable acrylic pressure sensitive adhesives have increased cohesion upon crosslinking; therefore, one of ordinary skill in the art would readily use a crosslinked acrylic pressure sensitive in the roofing system of Brandt due to the increased cohesion strength.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/06/2022